
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2954
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend Public Law 110–196 to provide for
		  a temporary extension of programs authorized by the Farm Security and Rural
		  Investment Act of 2002 beyond May 2, 2008.
	
	
		1.Additional temporary extension of
			 agricultural programs and suspension of permanent price support
			 authoritiesEffective April
			 25, 2008, section 1 of Public Law 110–196 (122 Stat. 653) (as amended by Public
			 Law 110–200 (122 Stat. 695) and Public Law 110–205 (122 Stat. 713)) is
			 amended—
			(1)in subsection (a), by striking May
			 2, 2008 and inserting May 16, 2008; and
			(2)in subsection (d), by striking May
			 2, 2008 and inserting May 16, 2008.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
